Laura A. Cavaretta                                                                    CAVARETrAL@CKFlAW.COM
  BOARD (TJtTTHEn. CIVIl APPK1UTE LMV
                                                                                                  T: 210-588-2901
  THUS boabd or IBGU SPECLUEEARON
                                                                                                  F: 210-588-2908
                                               Cavahetta. Katona & Kr\ncis, PLLC




                                                      April 21, 2015



 Ms. Jennifer Saenz, Deputy Clerk
                                                                                                      "T3    in
 Court of Appeals
                                                                                                             ;-c:-ri
 Fourth Court of Appeals District                                                                     ro

 Cadena-R.eeves Justice Center                                                                               .-■ '"1
 300 Dolorosa, Suite 3200
 San Antonio, Texas 78205-3037                                                                       no
                                                                                                      -•



                                                                                                     CD
                                                                                                     no
 RE:       Court of Appeals No. 04-15-00185-CV; Trial Court Case Number: 385685; Bexar
           County Hospital District d/b/a University Health System v Theresa L. Espinoza; Fourth
           Court of Appeals; Our File No. 3815-251


           Court of Appeals No. 04-I5-00155-CV; Trial Court Case Number: 2014-CI-l 1941;
           Bexar County Hospital District dba University Health System v. Paul Douglas Harlan;
           Fourth Court of Appeals; Our File No. 3815-302

 Dear Ms. Saenz:


        Please be advised that I will be on vacation and unavailable for hearings or depositions
from June 6 - 15, 2015; September 23 - 28, 2015 and October 7 - 18, 2015. By copy of this
correspondence, I am notifying all counsel of record of my scheduled vacation and requesting
that they refrain from scheduling any hearings, depositions, etc. during this time.

          'ITiank you for your attention to this matter.

                                                                   Sincerely,




                                                                   Laura A. Cavaretta




LAC/mrd
          Richard Sarabia (\'ia Facsimile Transmission 785-2498)
          Paul Saputo, Jr. (Via Facsimile Transmission (888) 236-2516)
1143994




One Riverwalk Place                     700 N. St. Mary's St., Ste. 1500           San Antonio, Texas 78205